DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 11 March 2021, the specification and claims were amended. Based on these amendments, the objections to the specification and the rejection under 35 U.S.C. 112 have been withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of references relied upon for the rejections of claims 1, 5, and 7 in the office action of 5 August 2020 (i.e., the Applicant’s admitted prior art (“AAPA”), U.S. Patent Application Publication No. 2016/0032954 (“Porter”), and U.S. Patent No. 10,304,429 (“Broadbelt”)) represents the closest prior art. These references fail to disclose or suggest all the features of claim 1. Specifically, claim 1 recites that the stand-off leg is shaped to support the weight of the stripper head while keeping a gap between the magnet and the ferrous metal or magnetic portion of the fastener or stand-off leg. Although Broadbelt discloses the use of an air gap 704 between the top of magnets 408 and the exposed surface of a magnetically attractable structure 700, this gap is temporary and is not maintained after the connection is made between the magnets 408 and the structure 700. Instead, upon connection, a flexible layer 406 is compressed until the gap is eliminated. This arrangement prevents or reduces damage to the magnets 408 by slowing the velocity of the structure 700 during connection of the 
Claims 2-7 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774